755 N.W.2d 625 (2008)
Peter RIEBSCHLEGER, Plaintiff-Appellant,
v.
Susan RIEBSCHLEGER, a.k.a. Susan O'Rourke, Defendant-Appellee.
Docket No. 136323. COA No. 270226.
Supreme Court of Michigan.
September 17, 2008.
On order of the Court, the application for leave to appeal the February 21, 2008 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE that part of the judgment of the Court of Appeals that affirmed the circuit court's distribution of marital assets. The circuit court did not make sufficient findings to allow this Court to determine, on review, whether the division of marital property was equitable. See Koy v. Koy, 274 Mich.App 653, 660, 735 N.W.2d 665 (2007). We REMAND this case to the Saginaw Circuit Court to make detailed findings of fact regarding the identity and value of both the marital assets and the separate assets of the parties, including marital debts and separate debts of the parties. The circuit court shall then determine the percentage of the marital estate to be awarded to each party. The circuit court may, in its discretion, consider redistribution of assets. If the division of marital property significantly departs from congruence between the parties, the circuit court shall clearly explain its rationale for the unequal division. See McNamara v. Horner, 249 Mich.App 177, 188, 642 N.W.2d 385 (2002).
We do not retain jurisdiction.